Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the first office action in response to application No. 17/080,429 (Publication No. 20210120927) filed 10/26/2020 as originally filed claims 1 through 20 are presented for examination.
Allowable Subject Matter

     Claims 1 through 20 are allowed.   
Reasons for Allowance

     The following is an examiner’s statement of reason for allowance:        Cited reference Zerillo (Zerillo et al., U.S. Publication No. 20100002845) teaches an emergency notification system that include switching unit that is in communication with plurality of communications devices and emergency response unit, and plurality of receiving units in communication with the switching unit, the switching unit is configured to receive the emergency notification from at least one of the plurality of communication devices and to rebroadcast the emergency notification contained in the message to the emergency response unit and to the receiving unit corresponding to the receiving unit address (e.g., Abstract), and further, Wood (Wood, U.S. Publication No. 20120174191) teaches secure exchange of context data between users and devices is generally presented, receiving context data over a network link from a first device registered by a user, and selectively forwarding the context data without user input based on permissions previously established by the user (e.g., Abstract).     However, Zerillo and Wood do not expressly teach the following underlined limitations:      A method comprising: detecting, by a radio-channel monitoring device, communication data broadcast on a first radio channel by a radio device associated with a first user; and in response to determining, by the radio-channel monitoring device, that the communication data meets given criteria for rebroadcasting: determining, by the radio-channel monitoring device, additional context data associated with one or more of the radio device and the first user; identifying, by the radio-channel monitoring device, one or more second radio channels for rebroadcast of the communication data; and causing, by the radio-channel monitoring device, at least a portion of the communication data and the additional context data to be broadcast on the one or more second radio channels, the additional context data being broadcast in a channel-compatible format one or more of preceding, succeeding and embedded in the portion of the communication data, as disclosed in independent claim 1.       A device comprising: a communication unit; and a controller communicatively coupled to the communication unit, the controller configured to: detect, via the communication unit, communication data broadcast on a first radio channel by a radio device associated with a first user; and in response to determining that the communication data meets given criteria for rebroadcasting: determine additional context data associated with one or more of the radio device and the first user; identify one or more second radio channels for rebroadcast of the communication data; and cause, via the communication unit, at least a portion of the communication data and the additional context data to be broadcast on the one or more second radio channels, the additional context data being broadcast in a channel-compatible format one or more of preceding, succeeding and embedded in the portion of the communication data, as disclosed in independent claim 11.       For these reasons, independent claims 1 and 11 are allowed.  Claims 2-10 are dependent of independent claim 1, claims 12-20 are dependent of independent claim 11 and are allowed for the same reasons set forth in independent claims 1 and 11.
    Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record considered pertinent to applicant's disclosure, see PTO-892 form.   
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAIMA Q AMINZAY whose telephone number is 571-272-7874.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST PM.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin (Yuwen) Pan can be reached on 571-272-7855.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/SHAIMA Q AMINZAY/Primary Examiner, Art Unit 2649                                                                                                                                                                                                        

July 23, 2022